Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         23-JUN-2020
                                                         08:38 AM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               CHRISTOPHER LEE SLAVICK, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s petition for writ of mandamus, filed on June 1, 2020,

and the record, it appears that petitioner fails to demonstrate

that he has a clear and indisputable right to relief or that he

lacks alternative means to seek relief.     Petitioner, therefore,

is not entitled to the requested extraordinary writ.      See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).      Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, June 23, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2